Case 3:21-cv-00202-TAD-KDM Document 14 Filed 03/25/21 Page 1 of 1 PageID #: 70




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

 DESMOND RENARD                                       CIVIL ACTION NO. 21-0202

                                                      SECTION P
 VS.
                                                      JUDGE TERRY A. DOUGHTY

 TENSAS PARISH DETENTION                              MAG. JUDGE KAYLA D. MCCLUSKY
 CENTER, ET AL.

                                          JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 10] having been

 considered, together with the written objection [Doc. No. 13] filed by Plaintiff Desmond Renard,

 on March 24, 2021, and, after a de novo review of the record, finding that the Magistrate Judge’s

 Report and Recommendation is correct and that judgment as recommended therein is warranted,

        IT IS ORDERED, ADJUDGED, AND DECREED that with the exception of Plaintiff

 Desmond Renard’s claims of lack of medical care against Nurse Frazier and Dr. Chauvin,

 Plaintiff’s claims are DISMISSED as frivolous and for failing to state claims on which relief

 may be granted.

        MONROE, LOUISIANA, this 25th day of March, 2021.



                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
